Citation Nr: 1121019	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision, which denied claims for service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.

In December 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of these claims.  

Specifically, the Veteran asserted in his August 2009 claim that he currently has nerve damage to his feet or neuropathy that began in August 2008.  In his June 2010 VA Form 9 Appeal, the Veteran asserted that his feet began to feel numb during service and many years later progressed to pain.  At the December 2010 hearing, the Veteran reported experiencing feelings of coldness and numbness related to his feet while on active duty.  He reported that he worked in the engine room of a ship and his feet were in water frequently.  The Veteran also asserted that he had service in the Republic of Vietnam and that he believes he has peripheral neuropathy as a result of exposure to agent orange. 

The Board notes, that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

According to Note 2 of 38 C.F.R. § 3.309(e), for purposes of this section, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of peripheral neuropathy of either lower extremity.  
However, the Board notes that a March 1966 service treatment record reflects that the Veteran was in Saigon in the Republic of Vietnam in February 1966.  As such, the Veteran's service in the Republic of Vietnam has been demonstrated, and exposure to herbicides or agent orange is conceded. 

With regard to a current disability, the Veteran reported in an April 2008 VA treatment record that, for a little over a year, he has had burning and tingling in his feet that has been slowly progressive.  It was noted in a July 2008 VA treatment record that there is electrodiagnostic evidence for distal sensory neuropathy.  The Veteran was noted in an April 2010 VA treatment record as having continued bilateral lower extremity pain and burning.  He was noted as having peripheral neuropathy.  In a separate April 2010 VA treatment record, the Veteran was noted as having burning pain in his bilateral lower feet, and it was noted that he has had this pain for 1.5 years.  It was noted that this has progressively worsened over that time period.

A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has a current diagnosis of peripheral neuropathy, and as he has reported experiencing numbness in his feet since his active duty service, an observation that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of peripheral neuropathy of either lower extremity, and if so, whether this current diagnosis of peripheral neuropathy of either lower extremity was caused or aggravated by his military service, to include in-service exposure to agent orange.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that the Veteran indicated at the December 2010 hearing that he has been receiving VA treatment since approximately 2004.  The VA treatment records currently associated with the claims file date back to 2008.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board finds that any available VA treatment records from 2004 to the present that have not yet been associated with the claims file should be obtained. 

Furthermore, the Board notes that the Veteran indicated at the December 2010 hearing that he received private treatment for his peripheral neuropathy from a Dr. M at Connecticut Orthopaedic Specialists in Milford, Connecticut, in 2003.  The Veteran also indicated at this hearing that he received treatment from a Dr. G in Milford, Connecticut, in 2000.  While the Veteran indicated that he did not believe that the records from Dr. G could be obtained, as this issue is already being remanded, the Board finds that attempts should be made to obtain private treatment records from both Dr. G and Dr. M.  Additionally, in a February 2010 VA treatment record, it was noted that the Veteran was in receipt of Worker's Compensation benefits.  These records should be obtained as well. 

Finally, the Board notes that, throughout the processing of this claim, there was an error with regard to the correct claims file number.  The Board notes that the Veteran's complete service treatment records appear to be associated with the claims file.  Nevertheless, as the request for these records was conducted using an incorrect claims file number, the Board finds that another request for the Veteran's service treatment records should be made, so as to ensure that all available service treatment records have been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service treatment records using the correct claims file number.

2. Obtain any and all available VA treatment records that have not yet been associated with the claims file from 2004 to the present. 

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed peripheral neuropathy of the bilateral lower extremities that have not yet been associated with the claims file.  Attempts should be made to obtain medical records from Dr. M at Connecticut Orthopaedic Specialists in Milford, Connecticut, from 2003, and Dr. G in Milford, Connecticut, from 2000, as well as any Worker's Compensation benefits records relating to his claimed peripheral neuropathy of the bilateral lower extremities.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed peripheral neuropathy of the bilateral lower extremities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed peripheral neuropathy of the bilateral lower extremities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has peripheral neuropathy of either lower extremity.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of either lower extremity was caused or aggravated by his active duty service, to include in-service exposure to agent orange or having his feet frequently in water during service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


